Citation Nr: 0207626	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  94-33 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an effective date earlier than April 23, 1992, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

(The issue of whether there was clear and unmistakable error 
in a May 1986 Board decision is the subject of a separate 
decision of the Board.)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1994 rating decision 
by the Baltimore, Maryland RO that, in pertinent part, 
granted the service connection for PTSD, effective April 23, 
1992.  A notice of disagreement with respect to the effective 
date assigned for the establishment of service connection for 
this disorder was received in August 1994.  A statement of 
the case was issued in June 1995.  A substantive appeal was 
received from the veteran in July 1995.  

In February 1997, a hearing before the undersigned Board 
Member was held in Washington, D.C.; a transcript of this 
hearing is of record.  In March 1997, the Board remanded this 
matter for further development.  

Subsequently, in April 2000, the Board denied the veteran's 
claim for an effective date earlier than April 23, 1992 for 
the award for service connection for PTSD.  The veteran 
appealed the denial of his claim to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2001, 
counsel for the Secretary of Veterans Affairs filed a Motion 
for Remand and to Stay Proceedings (motion), requesting that 
the Court vacate the Board decision and remand the earlier 
effective date claim; the appellant did not oppose the 
motion.  In a May 2001 Order, the Court granted the motion 
for remand, vacated the Board's April 2000 decision, and 
remanded the earlier effective date issue for proceedings 
consistent with the motion.



FINDINGS OF FACT

1.  In October 1984, the RO denied the veteran's claim for 
service connection for PTSD.  By decision dated in May 1986, 
the Board upheld the denial of service connection for PTSD.

2.  In August 1990, the RO denied the veteran's application 
to reopen the previously denied claim for service connection 
for PTSD.  Although notified of the denial later that same 
month, the veteran did not file an appeal.

3.  On April 23, 1992, the RO received a statement by the 
veteran that was construed by the RO as a petition to reopen 
the previously denied claim for service connection for PTSD.

4.  On the basis of VA medical treatment and hospitalization 
records dated after the date of the reopened claim, the RO 
subsequently established service connection for PTSD, 
effective April 23, 1992.


CONCLUSIONS OF LAW

1.  The Board's May 1986 denial of service connection for 
PTSD is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.1100 (2001).

2.  The RO's unappealed August 1990 denial of the veteran's 
request to reopen a previously denied claim for service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 (2001).

3.  The criteria for an effective date earlier than April 23, 
1992, for an award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.400(q)(r) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As addressed in the Secretary's motion for remand, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

The Board finds that, while the RO has not had the 
opportunity to consider the issue on appeal in light of the 
change in law and regulations, the requirements of the new 
law have, essentially, been satisfied.  In this regard, the 
Board notes that, as evidenced by the June 1995 statement of 
the case, May 1998, November 1998 and September 1999 
supplemental statements of the case, and the April 2000 Board 
decision, the veteran and his attorney have been given notice 
of the pertinent laws and regulations governing his claim and 
the reason for the denial of his claim.  Hence, they have 
been provided notice of the information and evidence 
necessary to substantiate the claim, and have been afforded 
ample opportunity to submit such information and evidence.  

Furthermore, VA has made reasonable and appropriate efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim; in fact, it appears that all 
existing, pertinent evidence identified by the veteran as 
relative to this claim has been associated with the claims 
file.  There is no indication that there is additional, 
pertinent evidence outstanding that is necessary for a fair 
adjudication of the issue.  Moreover, the veteran has been 
afforded the opportunity to offer testimony in support of his 
claim; as indicated above, the veteran offered testimony 
before the undersigned Board Member in February 1997.  

Under these circumstances, and in view of the bases for the 
denial of the claim, set forth below, the Board finds that 
the veteran is not prejudiced by the Board's consideration of 
the claim, at this juncture, without first remanding it to RO 
for explicit VCAA consideration.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  This claim is ready to be 
considered on the merits.

In the present case, the veteran was discharged from active 
military service in November 1969.  In March 1984, the 
veteran submitted a claim for entitlement to service 
connection for PTSD.  By rating decision dated in October 
1984, the RO denied service connection for PTSD and 
depressive neurosis.  The veteran appealed this decision.  
Thereafter, by decision dated in May 1986, the Board denied 
service connection for a psychiatric disorder, to include 
PTSD.  This decision is final.  See 38 U.S.C.A. § 7104 and 38 
C.F.R. § 20.1100.

In August 1990, the RO denied the veteran's application to 
reopen the previously denied claim for service connection for 
PTSD.  Although he was notified of this determination that 
same month, the veteran did not appeal.  The determination, 
therefore, became final in August 1991, one year from the 
date of the notice of that determination.  See 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 20.302, 20.1103.

On April 23, 1992, the RO received a statement by the veteran 
that was construed as a petition to reopen the claim for 
entitlement to service connection for PTSD based on the 
submission of new and material evidence.  In an April 1994 
rating decision, following receipt of VA medical treatment 
and hospitalization records dated in 1992 that note a 
diagnosis of PTSD, the RO established service connection for 
PTSD, effective April 23, 1992, the date of the filing of the 
petition to reopen.

The veteran asserts that earlier effective date for the grant 
of service connection for PTSD is in order.  Specifically, he 
maintains that his claim for service connection was 
originally filed in the 1980's, and therefore an earlier 
effective date is warranted.

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1), which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2) (to 
the same effect).  Otherwise, in cases where the application 
is not filed until more than one year from release of 
service, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
Id.  When there has been a decision by the RO denying a claim 
of service connection, and the claimant has not appealed 
within one year of notice of the denial, that decision 
becomes final and any effective date set for disability 
compensation based on a later grant of the benefit will be 
the date of receipt of the reopened claim or the date 
entitlement is shown, whichever is later.  See 38 C.F.R. 
§§ 3.156, 3.400(q),(r), 20.1103 (Emphasis added).  

The Board notes, at the outset, that the veteran failed to 
appeal the August 1990 RO denial of service connection for 
PTSD.  Hence, pursuant to the legal authority cited to above, 
the decision is final.  The Board emphasizes that governing 
legal criteria provide that the effective date of an award 
based on a claim for compensation which is reopened after a 
final decision by new and material evidence will be the day 
of receipt of claim or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q),(r) 
(Emphasis added).  It is apparent from the record that the 
veteran reopened his claim for service connection on April 
23, 1992, and was awarded service connection in April 1994.  
Under the cited regulations, the effective date of an award 
based on receipt of a reopened claim is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Therefore, the Board concludes that an effective date 
earlier than April 23, 1992 is not warranted in this case 
under 38 C.F.R. § 3.400.

The earliest submission by the veteran subsequent to the 
August 1990 RO denial that is in any way relevant to the 
veteran's claim for service connection for PTSD was the 
statement received from the veteran on April 23, 1992; hence, 
it is the earliest document that can be construed as a 
petition to reopen the claim.  Furthermore, although the 
medical evidence upon which the RO subsequently granted the 
veteran's claim for benefits was dated after April 23, 1992, 
the RO assigned the effective date of that grant of benefits 
as the date of the veteran's petition to reopen his claim-
the earliest possible date on the basis of the current 
record.

In March 1997, the Board remanded this matter to the RO 
because the record reflected that there may have been VA 
medical records available which showed treatment for PTSD 
just prior to April 1992 and which may have qualified as an 
informal application to reopen the previously denied claim of 
service connection for PTSD.  See 38 C.F.R. § 3.157.  As 
requested by the Board, the RO sent letters to the veteran in 
May 1997 and again in February 1998 and requested that he 
submit records of any counseling he may have received at the 
Vet Center and any other records of treatment received for 
his PTSD prior to April 23, 1992.  The Board was seeking any 
evidence dated from the date of the last decision on this 
matter (August 1990) to April 23, 1992.  However, there is no 
evidence to constitute an informal claim for benefits during 
that time period.  The only records received on remand were 
VA records dated in 1984 and 1997, and records from 
Chambersburg Hospital dated in June 1984.  However, the 1984 
evidence pre-dates both the prior May 1986 Board decision and 
August 1990 RO determination, which are final.  See 
38 U.S.C.A. §§ 7103, 7104, 7105; 38 C.F.R. §§ 20.302, 
20.1100; 20.1103. 

The Board is sympathetic to the veteran's assertions; 
however, the governing law and regulations are very specific, 
and the Board is bound by them.  See 38 U.S.C.A. § 7104(c).  
For all the above-noted reasons, the Board must conclude that 
there is presently no legal basis for assignment of an 
effective date prior to April 23, 1992, the date of receipt 
of the veteran's application to reopen a claim of entitlement 
to service connection for PTSD.  Thus, the claim for an 
earlier effective date must be denied.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q),(r).  

In reaching its decision in this case, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

An effective date earlier than April 23, 1992, for the award 
of service connection for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

